DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted Claims 20 through 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In Claim 20, the following features are being presented for the very first time:
a first positioning device removably secured to the first frame shell in the frame opening by a first interconnection at a use position;
a second positioning device removably secured to the second frame shell in the frame opening by a second interconnection at the use position,
wherein the first and second interconnections each comprise a lip and a groove that prevent first and second positioning devices from moving along a transverse axis TA, respectively, yet allow the first and second positioning devices to slide along a longitudinal axis and to rotate about the transverse axis TA, respectively.

These features (emphasis added) are independent and distinct from at least Claim 1.  Since applicant has received an action on the merits for the originally presented invention (Claims 1 through 12), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 20 through 26 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to Claims 1 through 12 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
Claims 1, 4, 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication, JP 2002-190366 (hereinafter “JP’366”)1.
Claim 1:  JP’366 discloses a dieless crimp head, comprising:
a frame having a first frame shell and a second frame shell, the first and second frame shells defining a frame opening2;

    PNG
    media_image1.png
    532
    600
    media_image1.png
    Greyscale

an indentor (e.g. 3B, 15d, in Fig. 7) configured to converge on a crimp center (of 31) within the frame opening; and
a first positioning device (e.g. 5B, in Fig. 7) having a connector slot (e.g. 17e, in Fig. 6), a connector receipt area (e.g. 17d), and a closed end (e.g. top surface of 17d or 17e), the connector slot being narrower than that connector receipt area (Fig. 6),
the first positioning device being removably secured in the frame opening of the first frame shell at a use position in which the connector receipt area is aligned with, but offset [orthogonally] along, a longitudinal axis of the crimp head (of 25) from the crimp center (e.g. ¶ [0020]).
Claim 4:  JP’366 discloses the dieless crimp head of claim 1, wherein the frame is a C-type frame (in Fig. 3).
Claim 7:  JP’366 discloses the dieless crimp head of claim 1, wherein the first frame shell and the first positioning device each comprise one engaging feature (e.g. 7) configured to removably engage the first frame shell and the first positioning device with one another (e.g. ¶ [0020]).
Claim 8:  JP’366 discloses the dieless crimp head of claim 1, wherein the first frame shell comprises a first engaging feature (e.g. 11b) and a third engaging feature (e.g. 7), wherein the first positioning device comprises a second engaging feature (e.g. 11b) and a fourth engaging feature (e.g. 7), the first and third engaging features are removably engaged with one another and the second and fourth engaging features are removably engaged with one another (e.g. ¶ [0020]).
Claim 12:  JP’366 discloses the dieless crimp head of claim 1, wherein the first positioning device is made of a metallic material (e.g. ¶ [0016]).
 
Claim Rejections - 35 USC § 103
Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’366.
JP’366 discloses the dieless crimp head of claim 1.
Claim 2:  JP’366 does not mention a second positioning device having a second connector slot defining a second connector receipt area, the second positioning device being identically shaped to the first positioning device and being removably secured in the frame opening of the second frame shell with the second connector receipt area and the crimp center aligned with, but offset along, the longitudinal axis of the crimp head.
JP’366 discloses different embodiments (Figs. 2, 4 and 6) where alternative second positioning devices can be used for different sized terminals.  Based on these teachings, to use a second positioning device being identically shaped to the first positioning device and being removably secured in the frame opening of the second frame shell with the second connector receipt area and the crimp center aligned with, but offset along, the longitudinal axis of the crimp head, would be a mere duplication of parts.  MPEP 2144.04.VI.B.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second positioning device to JP’366 as a mere duplication of parts, being that JP’366 discloses that different positioning devices can be utilized within the dieless crimp head to crimp different size or different types of terminals. 
Claim 5:  JP’366 discloses a different embodiment (in Fig. 4) where the indentor comprises three indentors, to accommodate different sized terminals (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figure 6 in JP’366 by utilizing three indentors, as taught by the alternative embodiment of Figure 4, to achieve the same purpose of crimping terminals.
Regarding Claim 6, it would have been an obvious matter of design choice to choose the use of four indentors, since applicant has not disclosed that the claimed number of indentors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the number of indentors taught by JP’366 within the different embodiments.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP’366 in view of U.S. Publication 2005/0223548 to Chen (hereinafter “Chen”).
JP’366 discloses the dieless crimp head of claim 1.  JP’366 does not teach that  the frame is a latched frame comprising a movable latch connected to the frame by a set of pins. 
Chen discloses an art-recognized equivalent dieless crimp head (in Fig. 3) that includes a frame that is a latched frame [via handle 400] comprising a movable latch (e.g. 621, 622, 61, 63) connected to the frame by a set of pins (not labeled, in Fig. 3).  Such a configuration allows for the crimp head to adjust for different sizes of wires or terminals (e.g. ¶ [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of JP’366 by adding a movable latch and pins, as taught by Chen, to provide a configuration for the crimp head to adjust for different sizes of wires or terminals.

Allowable Subject Matter
Claims 9 through 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of JP’366 has been taken from a Machine Translation, a copy of which is attached to this office action.
        2 Elements emphasized have been illustrated in Figure 3 of JP’366, which has been annotated.